EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) with an effective date of June 1,
2008 (the “Effective Date”) and dated December 31, 2008 (the “Execution Date”),
is by and between Teletouch Communications, Inc., a Delaware corporation
(together with its subsidiaries, the “Company”), and Robert M. McMurrey, an
individual residing in Fort Worth, Texas (the “Employee”).



W I T N E S S E T H:

WHEREAS, the Company and the Employee desire for Employee to continue
serving  the Company as its Chairman & Chief Executive Officer; and to continue
serving in some cases as the Chief Executive Officer of its various
subsidiaries,  and

WHEREAS, the parties desire to provide that the Employee be employed by the
Company under the terms of this Agreement.

NOW THEREFORE in consideration of the mutual benefits to be derived from this
Agreement, the Company and the Employee hereby agree as follows:



1.        Term of Employment; Office and Duties

(a)       Commencing on the Effective Date of this Agreement (the “Employment
Date”), and for an initial term ending May 31, 2011, the Company shall employ
the Employee as a senior executive of the Company with the title of Chairman &
Chief Executive Officer, and Chief Executive Officer of some of its various
subsidiaries, with the duties and responsibilities prescribed for such offices
in the Bylaws of the Company and such additional duties and responsibilities
consistent with such positions as may from time to time be assigned to the
Employee by the Board of Directors.  Employee agrees to perform such duties and
discharge such responsibilities in accordance with the terms of this Agreement.
This Agreement shall automatically renew for  successive additional one (1) year
terms, unless either the Company or the Employee (collectively the “Parties” or
individually the “Party”) gives the other Party written advance notice of an
intent not to renew the Agreement at least sixty (60) days prior to its
expiration.

(b)       The Employee shall devote substantially all of his working time to the
business and affairs of the Company other than during vacations of four weeks
per year and periods of illness or incapacity; provided, however, that nothing
in this Agreement shall preclude the Employee from devoting time required:  (i)
for serving as a director or officer of any organization or entity not in the
cellular telephone business, and any other businesses in which the Company is
directly involved or becomes involved as a function of Employee’s duties; (ii)
delivering lectures or fulfilling speaking engagements; or (iii) engaging in
charitable and community activities, including sitting on any Boards of
Directors and/or committees of such organizations related to such activities;
provided, however, that such activities do not interfere with the performance of
his duties hereunder.


Page 1 of 13

--------------------------------------------------------------------------------



2.        Compensation and Benefits.

For all services rendered by the Employee in any capacity during the period of
Employee’s employment by the Company, including without limitation, services as
an executive officer or member of any committee of the Board of Directors or any
subsidiary, affiliate or division thereof, from and after the Effective Date the
Employee shall be compensated as follows:

(a)       Base Salary.  The Company shall pay the Employee a fixed salary (“Base
Salary”) at a rate of Three Hundred and Eighty Thousand Dollars ($380,000) per
year. The Board of Directors may periodically review the Employee’s Base Salary
with a view to increasing such Base Salary if, in the judgment of the Board of
Directors, the earnings of the Company or the services of the Employee merit
such an increase.  Base Salary will be payable in accordance with the customary
payroll practices of the Company.

(b)       Annual Bonus.  Employee will be entitled to receive an annual bonus
(the “Annual Bonus”), payable each year no later than sixty (60) days after the
end of the Company’s most recently completed fiscal year. The final
determination on the total amount of the Annual Bonus will be made by the
Compensation Committee of the Board of Directors, based primarily on mutually
agreed upon performance criteria as set forth in Annual Bonus - 2009 Performance
Criteria: McMurrey (the “Performance Criteria”), established with respect to the
ensuing fiscal year, within sixty (60) days of the end of each fiscal year, or
ninety (90) days after the start of any fiscal year (the “Performance Criteria
Agreement Period”), such as the case may be. The Performance Criteria for the
2009 fiscal year shall be established and mutually agreed upon on or before the
date of execution of this Agreement. In the event that the applicable
Performance Criteria cannot be mutually agreed upon by the Compensation
Committee and the Employee during the Performance Criteria Agreement Period,
such Performance Criteria shall be established by majority vote of the
Compensation Committee within no more than thirty (30) days of the end of the
Performance Criteria Agreement Period, subject to the minimum Annual Bonus
payment terms and conditions further described herein below. The targeted amount
of the Annual Bonus shall be set by the Compensation Committee during the
Performance Criteria Agreement Period in an amount up to Fifty Percent (50%),
but in no event shall bonus criteria be set whereby Employee has a bonus target
of less than Fifty Percent (50%) of the Executive’s base salary (“Target Bonus
Amount”). The Target Bonus Amount shall be deemed earned if Employee meets the
mutually agreed upon Performance Criteria. The Compensation Committee may also
consider other more subjective factors in making its determination for any
fiscal period. The actual Annual Bonus for any given period may be higher than
or, if Employee fails to meet the Performance Criteria, lower than 50% of
Employee’s base salary. Specifically, the Compensation Committee will give
consideration to Performance Criteria including Adjusted Earnings Before
Interest, Taxes, Depreciation and Amortization (“Adjusted EBITDA”) as further
defined in that certain Loan and Security Agreement entered into by and among
the Company and Thermo Credit, LLC on April 30, 2008, and any modifications,
exceptions, mutual releases and successors thereto), and to other traditional
criteria for determining operating performance as may be mutually

Page 2 of 13

--------------------------------------------------------------------------------




agreed by the parties. The Performance Criteria may be reviewed and revised from
time to time during each annual period to adjust and account for periodic
changes to and for the Company’s business needs, such as the case may be.

(c)       Fringe Benefits, Option Grants and Miscellaneous Employment Matters.


(i)  The Employee shall be entitled to participate in such short-term
disability, health and life insurance and other fringe benefit plans or
programs, including a Section 401(k) retirement plan, of the Company established
from time to time by the Board of Directors, if any, to the extent that his
position, tenure, salary, age, health and other qualifications make him eligible
to participate, subject to the rules and regulations applicable thereto.  Such
additional benefits shall include, but not be limited to, paid sick leave,
individual health insurance and personal days, all in accordance with the
policies of the Company. Where possible, all waiting and eligibility periods
will be waived.

(ii)   The Company will provide Employee with term life insurance in an amount
equal to one million ($1,000,000.00) at no direct or indirect cost to the
Employee.  A portion of said life insurance coverage may be through policies
normally provided to the Company’s officers.  Employee shall have the right to
designate the beneficiary of the death benefits of said life insurance.

(iii)  The Employee shall be entitled to a grant of non-qualified stock options
(the “Employment Options”) on the last business day of each fiscal year in which
this Agreement is in effect to purchase a minimum of 319,000 shares of the
Company’s Common Stock, par value $.001 per share (the “Common Stock”) with an
exercise price to be determined in the manner specified in the stock option or
equity incentive plan under which the grant is issued. Each annual grant of
Employment Options shall be fully vested upon issuance.  The term of the
Employment Option is for a period of ten (10) years from the date of grant,
except that, in the event of termination without Cause or not For Good Reason,
the Employment Option must be exercised with ninety (90) days of termination.  

(d)       Withholding and Employment Tax.  Payment of all compensation hereunder
shall be subject to customary withholding tax and other employment taxes as may
be required with respect to compensation paid by an employer/corporation to an
employee.

(e)       Disability.  The Company shall maintain the current disability
insurance policy with MetLife Insurance Company (the current insurance provider)
providing income protection in the event of Employee’s long term disability as
defined in such policy in an amount equal to at least 60% of Employee’s salary
with a minimum coverage of Sixteen Thousand Two Hundred Fifty Dollars ($16,250)
per month as calculated by the insurance company. In addition, Employer shall
maintain with a reputable insurance company disability insurance providing
additional income protection in the amount of Five Thousand Dollars ($5,000.00)
per month in the event of Employee’s long term disability as defined in such
policy. Such policies shall be made active by the Company within 60-Days of the
Execution Date. In the event of the Employee’s Disability (as hereinafter
defined), the Employee and his family shall continue to be

Page 3 of 13

--------------------------------------------------------------------------------



covered by all of the Company’s life, medical, health and dental plans, at the
Company’s expense, to the extent such benefits can be obtained at a reasonable
cost, for the term of such Disability (as hereinafter defined) in accordance
with the terms of such plans.

(f)       Death.              The Company shall, to the extent such benefits can
be obtained at a reasonable cost, provide the Employee with life insurance
benefits at least as favorable to the Employee as those being provided by the
Company to other senior executives of the Company.  In the event of the
Employee’s death, the Employee’s family shall continue to be covered by all of
the Company’s medical, health and dental plans, at the Company’s expense, to the
extent such benefits can be obtained at a reasonable cost, effective January 1,
2009, for thirty-six (36) months following the Employee’s death in accordance
with the terms of such plans.


(g)       Vacation.         Employee shall receive four (4) weeks of vacation
annually, administered in accordance with the Company’s existing vacation
policy.  

3.        Business Expenses.

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Employee in connection with the performance of his
duties under this Agreement, including reimbursement for attending out-of-town
meetings of the Board of Directors in accordance with such procedures as the
Company may from time to time establish for senior officers and as required to
preserve any deductions for federal income taxation purposes to which the
Company may be entitled and subject to the Company’s normal requirements with
respect to reporting and documentation of such expenses. Notwithstanding the
foregoing, all expenses must be promptly submitted for reimbursement by the
Employee.  In no event shall any reimbursement be paid by the Company after the
end of the year following the year in which the expense is incurred by the
Employee.

4.        Termination of Employment.

Notwithstanding any other provision of this Agreement, Employee’s employment
with the Company may be terminated upon written notice to the other Party as
follows:

(a)       By the Company, in the event of the Employee’s death or Disability (as
hereinafter defined) or for Cause (as hereinafter defined).  For purposes of
this Agreement, “Cause” shall mean either: (i) the indictment of, or the
bringing of formal charges against, Employee by a governmental authority of
competent jurisdiction for charges involving criminal fraud or embezzlement;
(ii) the conviction of Employee of a crime involving an act or acts of
dishonesty, fraud or moral turpitude by the Employee, which act or acts
constitute a felony; (iii) Employee’s continued failure to substantially perform
Employee’s duties hereunder, as reasonably determined by the Board of Directors,
which is not cured in a reasonable time, which time shall be 30 days from
receipt of written notice from the Board of Directors specifically setting forth
such failure; (iv) Employee having willfully caused the Company, without the
approval of the Board of Directors, to fail to abide by either a valid material
contract to which

Page 4 of 13

--------------------------------------------------------------------------------




the Company is a party or the Company’s Bylaws; (v) Employee having committed
acts or omissions constituting gross negligence or willful misconduct with
respect to the Company; (vi) Employee having committed acts or omissions
constituting a material breach of Employee’s duty of loyalty or fiduciary duty
to the Company or any material act of dishonesty or fraud with respect to the
Company which are not cured in a reasonable time, which time shall be 30 days
from receipt of written notice from the Company of such material breach; or
(vii) Employee having committed acts or omissions constituting a material breach
of this Agreement which are not cured in a reasonable time, which time shall be
30 days from receipt of written notice from the Company of such material
breach.  A determination that Cause exists as defined in clauses (iv), (v), (vi)
or (vii) (as to this Agreement) of the preceding sentence shall be made by at
least a majority of the members of the Board of Directors.  For purposes of this
Agreement, “Disability” shall mean the inability of Employee, in the reasonable
judgment of a physician appointed by the Board of Directors, to perform his
duties of employment for the Company or any of its subsidiaries because of any
physical or mental disability or incapacity, where such disability shall exist
for an aggregate period of more than 120 days in any 365-day period or for any
period of 90 consecutive days.  The Company shall by written notice to the
Employee specify the event relied upon for termination pursuant to this Section
4(a), and Employee’s employment hereunder shall be deemed terminated as of the
date of such notice.  In the event of any termination under this Subsection
4(a), the Company shall pay all amounts then due to the Employee under Section
2(a) of this Agreement for any portion of the payroll period worked but for
which payment had not yet been made up to the date of termination, and, if such
termination was for Cause, the Company shall have no further obligations to
Employee under this Agreement, and any and all options granted hereunder shall
terminate according to their terms In the event of a termination due to
Employee’s Disability or death, the Company shall comply with its obligations
under Sections 2(f) and 2(g).

(b)       By the Company, in the absence of Cause, for any reason and in its
sole and absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to Employee the
Base Salary (at a monthly rate equal to the rate in effect immediately prior to
such termination) (the "Termination Payments"), when, as and if such payments
would have been made in the absence of Executive’s termination, for a period of
no less than a year and no more than the remaining term of this Employment
Agreement.

(c)       By the Employee for “Good Reason,” which shall be deemed to exist:
(i) if the Company’s Board of Directors fails to elect or reelect the Employee
to, or removes the Employee from, any of the office(s) referred to in Section
1(a) absent “Cause” as defined elsewhere in this Agreement; (ii) if the scope of
Employee’s duties, responsibilities, authority or position is significantly
reduced (but not excluding changes resulting from a sale of the Company, whether
by merger, tender offer or otherwise) provided that Employee shall act via
written notice of his belief that such event has occurred within 30 days of any
such diminution in the scope of his duties, responsibilities, authority or
position;  or (iii) if the Company shall have continued to fail to comply with
any material provision of this Agreement after a 30-day period to cure (if such
failure is curable) following written notice to the Company of such
non-compliance; and provided that (i) the Employee provides written notice to
the Company of the


Page 5 of 13

--------------------------------------------------------------------------------




facts giving rise to “Good Reason” within 90 days of the initial existence of
the event or events, and (ii) the Company is provided not less than 30 days to
cure, and fails so to cure, and (iii) the Executive terminates employment within
one year from the initial existence of the cause of Good Reason..  

In the event of any termination under this Section 4(c), the Company shall, as
liquidated damages or severance pay, or both, pay the Termination Payments to
Employee. Such Termination Payments shall be made on the same basis and at the
same times as described in Section 4(b).



(d)       During any period in which Employee is obligated not to compete with
the Company pursuant to Section 5 hereof (unless Employee was terminated for
Cause in which case no benefits set forth under this section shall be due
Employee), Employee and his family shall continue to be covered by the Company’s
life, medical, health and death plans.  Such coverage shall be at the Company’s
expense to the same extent as if Employee were still employed by the
Company.  In the event of a termination pursuant to Sections 4(b) or 4(c), the
Company shall provide to Employee, at the Company’s expense, outplacement
services of a nature customarily provided to a senior
executive.  Notwithstanding the foregoing, the obligations of the Company
pursuant to this Section 4(d) shall remain in effect no longer than the term of
the Termination Payments.

5.        Non-Competition.

During the period of Employee’s employment hereunder and during any period in
which Employee is receiving Termination Payments, the Employee shall not, within
any state or other jurisdiction in which the Employee actively provided services
to the Company or any subsidiary of the Company pursuant to this Agreement, or
within a one hundred (100) mile radius of any such state or jurisdiction,
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, or in any manner engage in any wireless
communications business substantially similar to the Company’s current
businesses and any businesses of the Company actively operating or contemplated
as of the Execution Date of this Agreement (unless the Board of Directors shall
have authorized such activity and the Company shall have consented thereto in
writing).  Investments in less than five percent of the outstanding securities
of any class of a corporation subject to the reporting requirements of Section
13 or Section 15(d) of the Securities Exchange Act of 1934, as amended, shall
not be prohibited by this Section 5.  At the option of Employee, Employee’s
obligations under this Section 5 arising after the termination of Employee shall
be suspended during any period in which the Company fails to pay to him
Termination Payments required to be paid to him pursuant to this Agreement.  The
provisions of this Section 5 are subject to the provisions of Section 14 of this
Agreement.

6.        Inventions and Confidential Information.

The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information.  The
strength and good will of the Company is derived from the specialized knowledge,
trade secrets, and confidential

Page 6 of 13

--------------------------------------------------------------------------------




information generated from experience with the activities undertaken by the
Company and its subsidiaries.  The disclosure of this information and knowledge
to competitors would be beneficial to them and detrimental to the Company, as
would the disclosure of information about the marketing practices, pricing
practices, costs, profit margins, design specifications, analytical techniques,
and similar items of the Company and its subsidiaries.  The Employee
acknowledges that the proprietary information, observations and data obtained by
him while employed by the Company concerning the business or affairs of the
Company are the property of the Company.  By reason of his being a senior
executive of the Company, the Employee has or will have access to, and has
obtained or will obtain, specialized knowledge, trade secrets and confidential
information about the Company’s operations and the operations of its
subsidiaries, which operations extend throughout the United States.  Therefore,
subject to the provisions of Section 14 hereof, the Employee hereby agrees as
follows, recognizing that the Company is relying on these agreements in entering
into this Agreement:

(i)      During the period of Employee’s employment with the Company and for an
indefinite period thereafter, the Employee will not use, disclose to others, or
publish or otherwise make available to any other party any inventions or any
confidential business information about the affairs of the Company, including
but not limited to confidential information concerning the Company’s products,
methods, engineering designs and standards, analytical techniques, technical
information, customer information, employee information, and other confidential
information acquired by him in the course of his past or future services for the
Company.  Employee agrees to hold as the Company’s property all books, papers,
letters, formulas, memoranda, notes, plans, records, reports, computer tapes,
printouts, software and other documents, and all copies thereof and therefrom,
in any way relating to the Company’s business and affairs, whether made by him
or otherwise coming into his possession, and on termination of his employment,
or on demand of the Company, at any time, to deliver the same to the Company
within twenty four (24) hours of such termination or demand.

(iv)   During the period of Employee’s employment with the Company and for one
(1) year thereafter, (a) the Employee will not directly or indirectly through
another entity induce or otherwise attempt to influence any employee of the
Company to leave the Company’s employ and (b) the Employee will not directly or
indirectly hire or cause to be hired or induce a third party to hire, any such
employee (unless the Board of Directors shall have authorized such employment
and the Company shall have consented thereto in writing) or in any way interfere
with the relationship between the Company and any employee thereof and (c)
induce or attempt to induce any customer, supplier, licensee, licensor or other
business relation of the Company to cease doing business with the Company or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation of the Company.

7.        Dispute Resolution.

All disputes between the Parties arising from the construction or performance
of, or otherwise in connection with this Agreement, shall be finally settled by
in Ft. Worth, Texas, before a panel of three arbitrators pursuant to the rules
of the American Arbitration Association.  The arbitration procedure and all
decisions made by the arbitral tribunal shall be

Page 7 of 13

--------------------------------------------------------------------------------




kept confidential, unless the Parties expressly consent to the publication
thereof in whole or in part. Unless oral hearings are requested by a party, the
arbitral tribunals shall make its award on the basis of written submissions.  In
the event of any proceeding between the Company and the Employee with respect to
the subject matter of this Agreement and the enforcement of the rights hereunder
and such proceeding results in final judgment or order in favor of one of the
Parties, which judgment or order is substantially inconsistent with the
positions asserted by the other Party in such litigation or proceeding, the
losing Party in such event shall reimburse the prevailing Party for all of its
reasonable costs and expenses relating to such litigation or other proceeding,
including, without limitation, its reasonable attorneys’ fees and
expenses.  Such payments shall be made no later than the end of the year
following the year in which any such litigation or proceeding is concluded.

8.        Consolidation; Merger; Sale of Assets; Change of Control.

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture, assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect in accordance with its terms and shall
entitle the Employee and his heirs, beneficiaries and representatives to exactly
the same compensation, benefits, perquisites, payments and other rights as would
have been their entitlement had such combination, consolidation, merger,
transfer of assets or formation of such partnership or joint venture not
occurred.

9.        Survival of Obligations.

Sections 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15 and 17 shall survive the
termination for any reason of this Agreement (whether such termination is by the
Company, by the Employee, upon the expiration of this Agreement or otherwise).

10.       Employee’s Representations.

The Employee hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Employee do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Employee is a
party or by which he is bound, (ii) the Employee is not a party to or bound by
any employment agreement, noncompete agreement or confidentiality agreement

Page 8 of 13

--------------------------------------------------------------------------------




with any other person or entity and (iii) upon the execution and delivery of
this Agreement by the Company, this Agreement shall be the valid and binding
obligation of the Employee, enforceable in accordance with its terms.  The
Employee hereby acknowledges and represents that he has consulted with legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.

11.       Company’s Representations.

The Company hereby represents and warrants to the Employee that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not materially conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the Employee, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

12.       Enforcement.

Because the Employee’s services are unique and because the Employee has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement.  Therefore, in the event of a breach or threatened breach of this
Agreement, the Company may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security).

13.       Severability.

In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible.  In furtherance and not in
limitation of the foregoing, the Company and the Employee each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each county of the State of Texas and one for each
and every other state, territory or jurisdiction of the United States and any
foreign country set forth therein.  If, in any judicial proceeding, a court
shall refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings.  If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate



Page 9 of 13

--------------------------------------------------------------------------------




covenants because the total time, scope or area thereof is deemed to be
excessive or unreasonable, then it is the intent of the parties hereto that such
covenants, which would otherwise be unenforceable due to such excessive or
unreasonable period of time, scope or area, be enforced for such lesser period
of time, scope or area as shall be deemed reasonable and not excessive by such
court.

14.       Entire Agreement; Amendment.

Except as otherwise set forth in this Agreement, this Agreement contains the
entire agreement between the Company and the Employee with respect to the
subject matter hereof and thereof.  This Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought.  No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

15.       Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

(a)

To the Company:

(b)

To the Employee:

 

Teletouch Communications, Inc

Robert M. McMurrey

5718 Airport Freeway

3320 Camp Bowie Ave.

Fort Worth, Texas  76117

Suite 1205

Attn:  Chairman of the

Fort Worth, Texas 76107

Compensation Committee

 

and to:

 

Cozen O’Connor

Shannon, Gracey, Ratliff & Miller LLP

1627 I. Street, N.W., Suite 1100

777 Main Street, Ste. 3800

Washington, D.C.  20006

Fort Worth, Texas 76102

Attn:  Ralph V. De Martino, Esquire

Attn:  Patrick Maher, Esquire.

and/or to such other persons and addresses as any party shall have specified in
writing to the other.



Page 10 of 13

--------------------------------------------------------------------------------



16.       Assignability.

This Agreement shall not be assignable by either party and shall be binding
upon, and shall inure to the benefit of, the heirs, executors, administrators,
legal representatives, successors and assigns of the parties.  In the event that
all or substantially all of the business of the Company is sold or transferred,
then this Agreement shall be binding on the transferee of the business of the
Company whether or not this Agreement is expressly assigned to the transferee.

17.       Governing Law.

This Agreement shall be governed by and construed under the laws of the State of
Texas.

18.       Waiver and Further Agreement.

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof.  Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

19.       Headings of No Effect.

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

20.       Section 409A of the Internal Revenue Code.

          Notwithstanding anything in this Agreement to the contrary, for any
year in which the stock of the Company is tradeable on an established securities
market, and the Employee meets the requirements of Internal Revenue Code Section
416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Regulations
thereunder, but without regard to Internal Revenue Code Section 416(i)(5)) at
any time during the 12 month period ending on the last occurring December
31st  (and is therefore a “Specified Employee”), then, to the extent required by
Internal Revenue Code Section 409A, the Company shall pay any benefit which
constituted “deferred compensation” under this Article no earlier than the
earliest of the following:

(1)      the expiration of the six month period (the “Deferral Period”) measured
from the date of the Employee’s ‘separation from service’ under 409A; or
(2)       the date of the Employee’s death.



Page 11 of 13

--------------------------------------------------------------------------------



Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to the Employee or, if
applicable, his or her beneficiary.



Page 12 of 13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.



 

COMPANY:

 

TELETOUCH COMMUNICATIONS, INC.

   

By

/s/ Clifford E. McFarland

Clifford E. McFarland,

Chairman of the Compensation Committee

   

EMPLOYEE:

   

By:

/s/ Robert M. McMurrey

Robert M. McMurrey

Chairman & Chief Executive Officer

Page 13 of 13